Citation Nr: 1804454	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  11-32 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service for a gastrointestinal disorder, to include irritable bowel syndrome (IBS), gastroesophageal reflux disease (GERD), and internal hemorrhoids. 

2. Entitlement to service connection for an acquired psychiatric disorder (claimed as affective disorder), to include major depressive disorder and posttraumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the January 2009 (psychiatric) and August 2015 (IBS) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran submitted Notices of Disagreement in November 2009 (psychiatric) and August 2016 (IBS).  Statements of the Case were issued in November 2011 (psychiatric) and April 2017 (IBS).  Substantive appeals were received in December 2011 (psychiatric) and May 2017 (IBS).  

The Veteran testified at a DRO hearing in August 2012; a transcript of record.  The Veteran also requested a Board Video Conference hearing, which was scheduled for October 2017, but he was deemed a no-show for the hearing.  To date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704 (d).

The Board notes that this appeal originally encompassed a claim of entitlement to service connection for chronic obstructive pulmonary disorder (COPD). See December 2011 VA Form 9.  In April 2013, the RO granted service connection for this condition.  This issue is no longer before the Board because the April 2013 decision represents a full grant of the benefit sought. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Regarding the claim of entitlement to service connection for gastrointestinal disorder, the Board has reframed the issue as entitlement to service connection for a gastrointestinal disorder to include GERD, IBS, and internal hemorrhoids, to accurately reflect the Veteran's contentions. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim). 

Lastly, in an October 2016 rating decision, the RO denied a claim of entitlement to service connection for a lung condition with nodules (claimed as lung cancer due to asbestos and hazardous materials exposure).  The Veteran filed a timely notice of disagreement (NOD) in October 2017, with respect to the October 2017 rating decision.  

The RO has not yet issued a statement of the case (SOC) regarding that claim.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, according to a December 2017 letter, the Veteran's notice of disagreement has been acknowledged by the RO and additional action is pending. Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An Acquired Psychiatric Disorder

The Veteran asserts that his psychiatric disorder, variously diagnosed is related to service.  Alternatively, he contends that any pre-existing psychiatric disorder, to include PTSD, was aggravated by service. 

The current medical record shows a diagnosis of major depressive disorder, as well as notations of "delayed" PTSD stemming from a childhood trauma.  See, e.g., August 2013 and February 2015 VA Mental Health Treatment Notes ("...possibly having PTSD from accidently shooting his sister as a child.  He described having problems from this while in the military. States it started after live fire training prior to the Gulf war. He began having acute insomnia and anxiety which led him to request a move to another career field dealing with hazardous waste."). 

Service treatment records reflect that the Veteran endorsed frequent trouble sleeping and depression or excessive worry on the separation Report of Medical History. 

Post-service treatment records show ongoing treatment for major depression and other psychiatric symptomatology as early as 1996. See, e.g., Denali Center Fairbanks Memorial Hospital Records, May 1996.  

In his July 2008 claim for service connection for an affective disorder/acquired psych disorder, the Veteran stated that he had accidentally killed sister with gun during childhood and was fine until 1990 when the Gulf war started; apparently, when his unit changed to a combat brigade unit, he started going to the range routinely and his symptoms appeared/worsened.  His sister provided a similar narrative in a contemporaneous lay statement. 

In February 2013 a VA examiner, without in-person examination of the Veteran, opined that the "likely etiology of the Veteran's anxiety disorder (PTSD) and depressive disorder NOS is the accidental shooting death of his sister (trauma) which is not due to military service."  

To date, the Veteran has not been afforded a comprehensive in-person, VA examination to determine the precise nature and etiology of his claimed acquired psychiatric disorder(s).  While an opinion was rendered in 2013, the examiner did not interview the Veteran or otherwise take into account the STRs that documented in-service complaints of depression/excessive worry; nor did he address whether any of the Veteran's psychiatric disorder(s) pre-existed service and, if so, whether such disorder(s) was/were permanently aggravated therein.  A remand is thus necessary to obtain an adequate VA medical examination and opinion. See Barr. v. Nicholson, 21 Vet. App. 303, 311 (2007). 

A Gastrointestinal Disorder

The Veteran asserts that his gastrointestinal symptoms had their initial onset during service and have been continuous since that time.  

The current medical record establishes IBS, GERD, and internal hemorrhoids diagnoses.  

Service treatment records reflect that the Veteran was treated for gastrointestinal complaints on several occasions and he was diagnosed with gastroenteritis on at least on occasion in September 1992.  STRs also show ongoing treatment for peri-anal symptoms, including abscesses.  He endorsed frequent indigestion on the separation Report of Medical History. 

An August 2015 VA examiner opined, "No documented diagnosis of active duty IBS, or of a chronic GI tract disorder caused by, the result of, or permanently aggravated by military duty, potential deployment exposures, or other service connected conditions."  The examiner reasoned, "This complaint was not noted in service, nor was a diagnosis of IBS, or other functional bowel syndrome assigned at that time."  

The Board does not find the August 2015 opinion to be adequate as the examiner's sole rationale was based on the absence of an in-service diagnosis of IBS.  Further, the examiner failed to address whether the Veteran's other currently diagnosed GI disorders, namely, GERD and internal hemorrhoids, were related to service.  He also failed to discuss the Veteran's competent reports of ongoing GI symptomatology, and the significance, if any, of the documented in-service GI symptomatology.  A remand is thus necessary to obtain an adequate VA medical opinion. See Barr, supra. 

Accordingly, the case is REMANDED for the following action:


1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed intestinal disorder(s) and acquired psychiatric disorder(s).  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

Also secure any outstanding, relevant VA medical records, to include any treatment records dated since 2017. 

2. Forward the claims folder and a copy of this REMAND to the examiner who conducted the August 2015 VA Intestinal Conditions examination to obtain an addendum opinion.  If this examiner is no longer available forward the claims file to the appropriate medical profession to obtain the addendum opinion.  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints. 

The examiner must answer the following question: 

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed IBS, GERD, and/or internal hemorrhoids had their onset during or are etiologically related to any incident of the Veteran's military service? 

In providing this opinion, the examiner should also acknowledge the various medical observations of records to include the in-service treatment for gastrointestinal complaints.  

A complete rationale must be provided for any opinion given.  The rationale must cite to supporting factual data and medical literature where appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorder.  The claims file, and a copy of this remand, should be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

After reviewing the claims file, conducting examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a) Indicate all psychiatric disorders currently shown, to include PTSD, depression, anxiety, and affective disorder. 

(b) Provide an opinion as to whether any diagnosed acquired psychiatric disability both (1) clearly and unmistakably preexisted service, and (2) clearly and unmistakably was not aggravated beyond its natural progression by service. 

For purposes of this analysis, aggravation is defined as a permanent worsening of the non-service connected disability beyond that due to the natural disease process.

(c) If the examiner does not find that the Veteran had an acquired psychiatric disability that both clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service, then respond to the following:

Provide an opinion addressing whether each current psychiatric disorder had its onset in service or is otherwise related to service. 

* In answering the above questions, the examiner should note that the record clearly demonstrates that the Veteran experienced a childhood trauma (i.e., accidentally shooting his sister) and that he essentially endorses a worsening (or aggravation) of psychiatric symptomatology during service and as a result of service (e.g., having to use guns, shooting at the range, etc.).  The examiner should further note that the Veteran endorsed depression, excessive worry/frequent nightmares on the separation Report of Medical History. 

A complete rationale must be provided for any opinion given.  The rationale must cite to supporting factual data and medical literature where appropriate.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

4. Readjudicate the service connection claims for an acquired psychiatric disorder and a GI disorder.  If the benefits sought on appeal are denied, provide the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






